Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant application 17/454,154
17/124490
1. A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:
receive a wake-up frame on a frequency division multiple access (FDMA) operating channel, wherein the wake-of frame comprises a legacy preamble, a wake-up data field, and an optional padding portion based on a length of the longest wake-up frame sent from an AP; decode a legacy signaling (L-SIG) field from the wake-up frame to extract a length value associated with the wake-up frame, wherein the length value is equal to a second length value of a second wake-up frame sent from an access point (AP) to a second station device (STA); select a first indication of a first transition delay to start communication after receiving the wake-up frame; and receive from the AP an indication of a transmission schedule based on the first transition delay.
1. (Currently Amended) A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: generate a first wake-up frame to be sent to a first station device on a first wake up receiver (WUR) frequency division multiple access (FDMA) operating channel; generate a second wake-up frame to be sent to a second station device on a second WUR FDMA operating channel different from the first WUR operating channel; calculate a frame length value associated with the first wake-up frame and the second wake- up frame to be equal to a longest wake-up frame between the first wake-up frame and the second wake-up frame; set a legacy signal (L-SIG) indication to be the same for the first wake-up frame and the second wake-up frame; identify a first indication of a first transition delay received from the first station device; identify a second indication of a second transition delay received from the second station device;
cause to the send the first wake-up frame to the first station device and the second wake- up frame to the second station device; and schedule transmissions to the first station device at the end of the first wake-up frame plus the first transition period.





Claims 1, 7, 9, 15, 17, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 16, 17 of copending Application No. 17/124,490 in view of the claim are not identical, but they are not patentable distinct from each other each if the claims involve a wake-up frames being sent by a device on a FDMA channel 
This is a provisional nonstatutory double patenting rejection.


Claim Objections
Claims 4-7, 12-15, 19, 20 objected to because of the following informalities:  The claims use acronyms WUR and AP, but does not define what the acronyms stand for.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (U.S. Pub No. 2018/0184379 A1) in view of Yang (U.S. Pub No. 2018/0077641 A1) in further view of Huang et al. (U.S. Pub No. 2020/0367170 A1).


1. Liu teaches a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: receive a wake-up frame on a frequency division multiple access (FDMA) operating channel [abstract, par 0008, In the multi-user wake-up packet, a frequency channel can be divided into several sub-channels for transmitting multiple wake-up signals in FDMA. Each wake-up signal is modulated in ON/OFF Key modulation. Two adjacent wake-up signals are adequately spaced apart by a certain frequency spacing to reduce adjacent channel interferences. Once a WUR on a receive device receives the packet, it generates a wake-up indication to wake up the main radio for active data communication. A WUR according to embodiments of the present disclosure operates in a narrow band. In a multi-user (MU) wake-up packet, a frequency channel can be divided into several sub-channels for transmitting multiple wake-up signals in FDMA]; wherein the wake-of frame comprises a legacy preamble [par 0012, an MU wake-up packet may include a legacy preamble used to prevent legacy devices from transmitting signals during the wake-up packet transmission]
 	LIU fails to show a wake-up data field, and an optional padding portion based on a length of the longest wake-up frame sent from an AP; decode a legacy signaling (L-SIG) field from the wake-up frame to extract a length value associated with the wake-up frame, wherein the length value is equal to a second length value of a second wake-up frame sent from an access point (AP) to a second station device (STA);
 	In an analogous art Yang show a wake-up data field, and an optional padding portion based on a length of the longest wake-up frame sent from an AP [par 0051, A station transmitting the conventional IEEE 802.11n frame also needs to set LENGTH subfield 615 (also referred to as L_LENGTH subfield in order to differentiate from the second length field in the inner PHY header) to a value such that a L-SIG Duration (as indicated by RATE subfield 605 and LENGTH subfield 615) in microseconds (μsec) is equal to or greater than the duration spanning from the end of L-SIG field 507 to the end of padding (PAD) bits field as shown in FIG. 5. The relationship between L_LENGTH (in octets) and L-SIG Duration (in time)]; decode a legacy signaling (L-SIG) field from the wake-up frame to extract a length value associated with the wake-up frame [par 0042, The wake-up packet includes a preamble 332 and a payload 334. In order to maintain compatibility with 802.11 compliant devices in communications system 300, Preamble 332 is not to be detected by a LP-WUR, such as LP-WUR 314, because the receiver bandwidth of a LP-WUR is usually insufficient to receive 802.11 legacy preambles, such as preamble 332. Instead, preamble 332 is intended for legacy 802.11 devices to prevent them from transmitting during the transmission of payload 334. A RATE subfield and a LENGTH subfield of a Legacy SIGNAL field (L-SIG) in preamble 332 are used to indicate the duration of payload 334], wherein the length value is equal to a second length value of a second wake-up frame sent from an access point (AP) to a second station device (STA) [par 0005, claim 13, a first preamble including a first length indication of a first length that is greater than or equal to a summation of lengths of the plurality of WUPs; and transmitting, by the transmitting device, the first preamble and the plurality of WUPs].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.
 	LIU and Yang fail to show select a first indication of a first transition delay to start communication after receiving the wake-up frame; and receive from the AP an indication of a transmission schedule based on the first transition delay.
 	In an analogous art Huang show select a first indication of a first transition delay to start communication after receiving the wake-up frame [par 0057, The Supported Bands field 302 indicates supported bands for WUR operating channel. The PCR Transition Delay field 304 indicates PCR transition delay from doze state to awake state of the WUR STA transmitting the element 300 after receiving a WUR Wake Up frame]; and receive from the AP an indication of a transmission schedule based on the first transition delay [par 0069, The WUR Parameters field 606 of the WUR Mode element 524 transmitted by the STA comprises an On Duration field 802 and a Duty Cycle Period field 804. The On Duration field 802 indicates the preferred on duration that the STA's WURx will be in WURx Awake state for each WUR duty cycle schedule. The preferred on duration is a multiple of time unit (1024 us) defined in the IEEE Std 802.11™-2016 for easy of implementation and shall be larger than or equal to the minimum on duration indicated by the Minimum On Duration field in the most recently received WUR Operation element from the AP].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU, Yang, and Huang because wireless communication device is able to perform WUR mode operation in an efficient manner.


2. LIU, Yang, and Huang provide the device of claim 1, wherein the L-SIG field is included in a 20 MHz preamble of the wake-up frame [LIU, par 0008, For example, a frequency channel of a 20 MHz bandwidth may carry two or three OOK wake-up signals directed to two receiver devices, and each wake-up signal occupies a particular 4 MHz sub-channel which can be determined through a prior negotiation process with the transmit device]. 

 3.LIU, Yang, and Huang illustrate the device of claim 1,LIU and Huang fail to show  wherein the optional padding is to align ends of a plurality of wake-up frames sent from the AP. 
 	In an analogous art Yang show  wherein the optional padding is to align ends of a plurality of wake-up frames sent from the AP [par 0051, A station transmitting the conventional IEEE 802.11n frame also needs to set LENGTH subfield 615 (also referred to as L_LENGTH subfield in order to differentiate from the second length field in the inner PHY header) to a value such that a L-SIG Duration (as indicated by RATE subfield 605 and LENGTH subfield 615) in microseconds (μsec) is equal to or greater than the duration spanning from the end of L-SIG field 507 to the end of padding (PAD) bits field as shown in FIG. 5].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Huang, LIU, and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.


4, LIU, Yang, and Huang create the device of claim 1, LIU and Huang fail to show wherein the processing circuitry is further configured to extract a WUR element carried in a management frame received from the AP, wherein the WUR element comprises a WUR primary operating channel. 
 	In an analogous art Yang show wherein the processing circuitry is further configured to extract a WUR element carried in a management frame received from the AP, wherein the WUR element comprises a WUR primary operating channel [par 0070, 0071, the transmitting device (such as the AP) can be selective when picking an HT frame to piggy-back with the wake-up packet, e.g., by selecting a management or data frame with ACK policy bits (i.e., bits B5 and B6 of the Quality of Service (QoS) control field in the MAC header) set to “10” for “no ACK” or “11” for “block ACK”. A means for performing channel contention may include processor 1104].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Huang, LIU, and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.


5. LIU, Yang, and Huang defines the device of claim 1, wherein the FDMA operating channel is different from a WUR primary operating channel based on an indication by the device that it is capable of performing a channel switch [LIU par 0041, 0046, Two wake-up signals 211 and 212 directed to WUR stations #k and #m follow the legacy preamble. The wake-up signals 211 and 212 are OOK modulated and transmitted in FDMA by occupying two sub-channels of the 20 MHz bandwidth respectively, e.g., 4 MHz for each sub-channel.  For example, the duration of the window may correspond to a transient period for the transmitter to switch from waveform generation for the legacy preamble to waveform generation for the wake-up radio signal]. 


6. LIU, Yang, and Huang convey the device of claim 1, LIU and Yang fail to show wherein a WUR operating channel is same as a WUR primary operating channel based on an indication by the device that it is not capable of performing a channel switch. 
 	In an analogous art Huang show wherein a WUR operating channel is same as a WUR primary operating channel based on an indication by the device that it is not capable of performing a channel switch [par 0055, a WUR STA can operates in WUR Mode Suspend or WUR Mode. When the WUR STA operates in WUR Mode. When the WUR STA operates in WUR Mode Suspend, its WURx may be in WURx Doze state; and the WUR parameters negotiated between the AP 110 and the WUR STA are maintained by the WUR STA and the AP 110].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU, Yang, and Huang because wireless communication device is able to perform WUR mode operation in an efficient manner.

8. LIU, Yang, and Huang describe the device of claim 1, LIU and Huang fail to show wherein the optional padding is added for 20 MHz channels.
 	In an analogous art Yang show wherein the optional padding is added for 20 MHz channels [par 0051, A station transmitting the conventional IEEE 802.11n frame also needs to set LENGTH subfield 615 (also referred to as L_LENGTH subfield in order to differentiate from the second length field in the inner PHY header) to a value such that a L-SIG Duration (as indicated by RATE subfield 605 and LENGTH subfield 615) in microseconds (μsec) is equal to or greater than the duration spanning from the end of L-SIG field 507 to the end of padding (PAD) bits field as shown in FIG. 5. The relationship between L_LENGTH (in octets) and L-SIG Duration].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.


9. LIU creates a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: receive a wake-up frame on a frequency division multiple access (FDMA) operating channel[abstract, par 0008, In the multi-user wake-up packet, a frequency channel can be divided into several sub-channels for transmitting multiple wake-up signals in FDMA. Each wake-up signal is modulated in ON/OFF Key modulation. Two adjacent wake-up signals are adequately spaced apart by a certain frequency spacing to reduce adjacent channel interferences. Once a WUR on a receive device receives the packet, it generates a wake-up indication to wake up the main radio for active data communication. A WUR according to embodiments of the present disclosure operates in a narrow band. In a multi-user (MU) wake-up packet, a frequency channel can be divided into several sub-channels for transmitting multiple wake-up signals in FDMA]; wherein the wake-of frame comprises a legacy preamble[par 0012, an MU wake-up packet may include a legacy preamble used to prevent legacy devices from transmitting signals during the wake-up packet transmission], 
 	LIU fail to show a wake-up data field, and an optional padding portion based on a length of the longest wake-up frame sent from an AP; decode a legacy signaling (L-SIG) field from the wake-up frame to extract a length value associated with the wake-up frame, wherein the length value is equal to a second length value of a second wake-up frame sent from an access point (AP) to a second station device (STA);
 	In an analogous art Yang show a wake-up data field, and an optional padding portion based on a length of the longest wake-up frame sent from an AP[par 0051, A station transmitting the conventional IEEE 802.11n frame also needs to set LENGTH subfield 615 (also referred to as L_LENGTH subfield in order to differentiate from the second length field in the inner PHY header) to a value such that a L-SIG Duration (as indicated by RATE subfield 605 and LENGTH subfield 615) in microseconds (μsec) is equal to or greater than the duration spanning from the end of L-SIG field 507 to the end of padding (PAD) bits field as shown in FIG. 5. The relationship between L_LENGTH (in octets) and L-SIG Duration (in time)]; decode a legacy signaling (L-SIG) field from the wake-up frame to extract a length value associated with the wake-up frame[par 0042, The wake-up packet includes a preamble 332 and a payload 334. In order to maintain compatibility with 802.11 compliant devices in communications system 300, Preamble 332 is not to be detected by a LP-WUR, such as LP-WUR 314, because the receiver bandwidth of a LP-WUR is usually insufficient to receive 802.11 legacy preambles, such as preamble 332. Instead, preamble 332 is intended for legacy 802.11 devices to prevent them from transmitting during the transmission of payload 334. A RATE subfield and a LENGTH subfield of a Legacy SIGNAL field (L-SIG) in preamble 332 are used to indicate the duration of payload 334], wherein the length value is equal to a second length value of a second wake-up frame sent from an access point (AP) to a second station device (STA) [par 0005, claim 13, a first preamble including a first length indication of a first length that is greater than or equal to a summation of lengths of the plurality of WUPs; and transmitting, by the transmitting device, the first preamble and the plurality of WUPs].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.
 	LIU and Yang fail to show select a first indication of a first transition delay to start communication after receiving the wake-up frame; and receive from the AP an indication of a transmission schedule based on the first transition delay.
 	In an analogous art Huang show select a first indication of a first transition delay to start communication after receiving the wake-up frame[par 0057, The Supported Bands field 302 indicates supported bands for WUR operating channel. The PCR Transition Delay field 304 indicates PCR transition delay from doze state to awake state of the WUR STA transmitting the element 300 after receiving a WUR Wake Up frame]; and receive from the AP an indication of a transmission schedule based on the first transition delay[par 0069, The WUR Parameters field 606 of the WUR Mode element 524 transmitted by the STA comprises an On Duration field 802 and a Duty Cycle Period field 804. The On Duration field 802 indicates the preferred on duration that the STA's WURx will be in WURx Awake state for each WUR duty cycle schedule. The preferred on duration is a multiple of time unit (1024 us) defined in the IEEE Std 802.11™-2016 for easy of implementation and shall be larger than or equal to the minimum on duration indicated by the Minimum On Duration field in the most recently received WUR Operation element from the AP].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU, Yang, and Huang because wireless communication device is able to perform WUR mode operation in an efficient manner.


10. LIU, Yang, and Huang create the non-transitory computer-readable medium of claim 9, wherein the L-SIG field is included in a 20 MHz preamble of the wake-up frame[LIU, par 0008, For example, a frequency channel of a 20 MHz bandwidth may carry two or three OOK wake-up signals directed to two receiver devices, and each wake-up signal occupies a particular 4 MHz sub-channel which can be determined through a prior negotiation process with the transmit device]. 



 11. LIU, Yang, and Huang provides the non-transitory computer-readable medium of claim 9, LIU and Huang fail to show wherein the optional padding is to align ends of a plurality of wake-up frames sent from the AP.
 	In an analogous art Yang show wherein the optional padding is to align ends of a plurality of wake-up frames sent from the AP [par 0051, A station transmitting the conventional IEEE 802.11n frame also needs to set LENGTH subfield 615 (also referred to as L_LENGTH subfield in order to differentiate from the second length field in the inner PHY header) to a value such that a L-SIG Duration (as indicated by RATE subfield 605 and LENGTH subfield 615) in microseconds (μsec) is equal to or greater than the duration spanning from the end of L-SIG field 507 to the end of padding (PAD) bits field as shown in FIG. 5].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Huang, LIU, and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.

12. LIU, Yang, and Huang teach the non-transitory computer-readable medium of claim 9, LIU and Huang fail to show wherein the operations further comprise extract a WUR element carried in a management frame received from the AP, wherein the WUR element comprises a WUR primary operating channel. 
 	In an analogous art Yang show wherein the operations further comprise extract a WUR element carried in a management frame received from the AP, wherein the WUR element comprises a WUR primary operating channel [par 0070, 0071, the transmitting device (such as the AP) can be selective when picking an HT frame to piggy-back with the wake-up packet, e.g., by selecting a management or data frame with ACK policy bits (i.e., bits B5 and B6 of the Quality of Service (QoS) control field in the MAC header) set to “10” for “no ACK” or “11” for “block ACK”. A means for performing channel contention may include processor 1104].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Huang, LIU, and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.


13. LIU, Yang, and Huang The non-transitory computer-readable medium of claim 9, wherein the FDMA operating channel is different from a WUR primary operating channel based on an indication by the device that it is capable of performing a channel switch. [LIU par 0041, 0046, Two wake-up signals 211 and 212 directed to WUR stations #k and #m follow the legacy preamble. The wake-up signals 211 and 212 are OOK modulated and transmitted in FDMA by occupying two sub-channels of the 20 MHz bandwidth respectively, e.g., 4 MHz for each sub-channel.  For example, the duration of the window may correspond to a transient period for the transmitter to switch from waveform generation for the legacy preamble to waveform generation for the wake-up radio signal]. 


 14. LIU, Yang, and Huang convey the non-transitory computer-readable medium of claim 9, LIU and Yang fail to show wherein a WUR operating channel is same as a WUR primary operating channel based on an indication by the device that it is not capable of performing a channel switch.
 	In an analogous art Huang show wherein a WUR operating channel is same as a WUR primary operating channel based on an indication by the device that it is not capable of performing a channel switch [par 0055, a WUR STA can operates in WUR Mode Suspend or WUR Mode. When the WUR STA operates in WUR Mode. When the WUR STA operates in WUR Mode Suspend, its WURx may be in WURx Doze state; and the WUR parameters negotiated between the AP 110 and the WUR STA are maintained by the WUR STA and the AP 110].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU, Yang, and Huang because wireless communication device is able to perform WUR mode operation in an efficient manner.

16. LIU, Yang, and Huang disclose the non-transitory computer-readable medium of claim 9, LIU and Huang fail to show wherein the optional padding is added for 20 MHz channels.
 	In an analogous art Yang show wherein the optional padding is added for 20 MHz channels [par 0051, A station transmitting the conventional IEEE 802.11n frame also needs to set LENGTH subfield 615 (also referred to as L_LENGTH subfield in order to differentiate from the second length field in the inner PHY header) to a value such that a L-SIG Duration (as indicated by RATE subfield 605 and LENGTH subfield 615) in microseconds (μsec) is equal to or greater than the duration spanning from the end of L-SIG field 507 to the end of padding (PAD) bits field as shown in FIG. 5. The relationship between L_LENGTH (in octets) and L-SIG Duration].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.

17. LIU describe a method comprising: receive a wake-up frame on a frequency division multiple access (FDMA) operating channel [abstract, par 0008, In the multi-user wake-up packet, a frequency channel can be divided into several sub-channels for transmitting multiple wake-up signals in FDMA. Each wake-up signal is modulated in ON/OFF Key modulation. Two adjacent wake-up signals are adequately spaced apart by a certain frequency spacing to reduce adjacent channel interferences. Once a WUR on a receive device receives the packet, it generates a wake-up indication to wake up the main radio for active data communication. A WUR according to embodiments of the present disclosure operates in a narrow band. In a multi-user (MU) wake-up packet, a frequency channel can be divided into several sub-channels for transmitting multiple wake-up signals in FDMA], wherein the wake-of frame comprises a legacy preamble [par 0012, an MU wake-up packet may include a legacy preamble used to prevent legacy devices from transmitting signals during the wake-up packet transmission]
 	LIU fail to show a wake-up data field, and an optional padding portion based on a length of the longest wake-up frame sent from an AP; decode a legacy signaling (L-SIG) field from the wake-up frame to extract a length value associated with the wake-up frame, wherein the length value is equal to a second length value of a second wake-up frame sent from an access point (AP) to a second station device (STA);
 	In an analogous art Yang show a wake-up data field, and an optional padding portion based on a length of the longest wake-up frame sent from an AP[par 0051, A station transmitting the conventional IEEE 802.11n frame also needs to set LENGTH subfield 615 (also referred to as L_LENGTH subfield in order to differentiate from the second length field in the inner PHY header) to a value such that a L-SIG Duration (as indicated by RATE subfield 605 and LENGTH subfield 615) in microseconds (μsec) is equal to or greater than the duration spanning from the end of L-SIG field 507 to the end of padding (PAD) bits field as shown in FIG. 5. The relationship between L_LENGTH (in octets) and L-SIG Duration (in time)]; decode a legacy signaling (L-SIG) field from the wake-up frame to extract a length value associated with the wake-up frame[par 0042, The wake-up packet includes a preamble 332 and a payload 334. In order to maintain compatibility with 802.11 compliant devices in communications system 300, Preamble 332 is not to be detected by a LP-WUR, such as LP-WUR 314, because the receiver bandwidth of a LP-WUR is usually insufficient to receive 802.11 legacy preambles, such as preamble 332. Instead, preamble 332 is intended for legacy 802.11 devices to prevent them from transmitting during the transmission of payload 334. A RATE subfield and a LENGTH subfield of a Legacy SIGNAL field (L-SIG) in preamble 332 are used to indicate the duration of payload 334], wherein the length value is equal to a second length value of a second wake-up frame sent from an access point (AP) to a second station device (STA) [par 0005, claim 13, a first preamble including a first length indication of a first length that is greater than or equal to a summation of lengths of the plurality of WUPs; and transmitting, by the transmitting device, the first preamble and the plurality of WUPs].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.
 	LIU and Yang fail to show select a first indication of a first transition delay to start communication after receiving the wake-up frame; and receive from the AP an indication of a transmission schedule based on the first transition delay.
 	In an analogous art Huang show select a first indication of a first transition delay to start communication after receiving the wake-up frame[par 0057, The Supported Bands field 302 indicates supported bands for WUR operating channel. The PCR Transition Delay field 304 indicates PCR transition delay from doze state to awake state of the WUR STA transmitting the element 300 after receiving a WUR Wake Up frame]; and receive from the AP an indication of a transmission schedule based on the first transition delay[par 0069, The WUR Parameters field 606 of the WUR Mode element 524 transmitted by the STA comprises an On Duration field 802 and a Duty Cycle Period field 804. The On Duration field 802 indicates the preferred on duration that the STA's WURx will be in WURx Awake state for each WUR duty cycle schedule. The preferred on duration is a multiple of time unit (1024 us) defined in the IEEE Std 802.11™-2016 for easy of implementation and shall be larger than or equal to the minimum on duration indicated by the Minimum On Duration field in the most recently received WUR Operation element from the AP].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU, Yang, and Huang because wireless communication device is able to perform WUR mode operation in an efficient manner.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

18. LIU, Yang, and Huang illustrate the method of claim 17, wherein the L-SIG field is included in a 20 MHz preamble of the wake-up frame  [LIU, par 0008, For example, a frequency channel of a 20 MHz bandwidth may carry two or three OOK wake-up signals directed to two receiver devices, and each wake-up signal occupies a particular 4 MHz sub-channel which can be determined through a prior negotiation process with the transmit device]. 


19. LIU, Yang, and Huang create the method of claim 17, LIU and Huang fail to show wherein the optional padding is to align ends of a plurality of wake- up frames sent from the AP.
 	In an analogous art Yang show wherein the optional padding is to align ends of a plurality of wake- up frames sent from the AP [par 0051, A station transmitting the conventional IEEE 802.11n frame also needs to set LENGTH subfield 615 (also referred to as L_LENGTH subfield in order to differentiate from the second length field in the inner PHY header) to a value such that a L-SIG Duration (as indicated by RATE subfield 605 and LENGTH subfield 615) in microseconds (μsec) is equal to or greater than the duration spanning from the end of L-SIG field 507 to the end of padding (PAD) bits field as shown in FIG. 5].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Huang, LIU, and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.


20. LIU, Yang, and Huang defines the method of claim 17, LIU and Huang fail to show  further comprising extract a WUR element carried in a management frame received from the AP, wherein the WUR element comprises a WUR primary operating channel.
 	In an analogous art Yang show  further comprising extract a WUR element carried in a management frame received from the AP, wherein the WUR element comprises a WUR primary operating channel [par 0070, 0071, the transmitting device (such as the AP) can be selective when picking an HT frame to piggy-back with the wake-up packet, e.g., by selecting a management or data frame with ACK policy bits (i.e., bits B5 and B6 of the Quality of Service (QoS) control field in the MAC header) set to “10” for “no ACK” or “11” for “block ACK”. A means for performing channel contention may include processor 1104].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Huang, LIU, and Yang because this provides a need to reduce power consumption in battery powered devices with radio communications modules.


Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (U.S. Pub No. 2018/0184379 A1) in view of Yang (U.S. Pub No. 2018/0077641 A1) in further view of Huang et al. (U.S. Pub No. 2020/0367170 A1) in view of Huang et al. (U.S. 2020/0280920 A1) hereinafter “Lei”


7.  LIU, Yang, and Huang provide the device of claim 1, LIU, Yang, and Huang fail to show wherein a target time of transmitting a WUR beacon frame does not overlap with a duty cycle of the device.
 	In an analogous art Lei show wherein a target time of transmitting a WUR beacon frame does not overlap with a duty cycle of the device [par 0089, The AP 110 may specify different starting points of the duty cycle schedule for different STAs which have the same period of WUR duty cycle so that the two STAs 'WUR on durations do not overlap] 
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU, Yang, Huang, and Lei because channel efficiency is maximized since nonconfigurable wake-up operating parameters do not changed

15. LIU, Yang, and Huang display the non-transitory computer-readable medium of claim 9, LIU, Yang, and Huang fail to show wherein a target time of transmitting a WUR beacon frame does not overlap with a duty cycle of the device.
 	In an analogous art Lei show wherein a target time of transmitting a WUR beacon frame does not overlap with a duty cycle of the device[par 0089, The AP 110 may specify different starting points of the duty cycle schedule for different STAs which have the same period of WUR duty cycle so that the two STAs 'WUR on durations do not overlap] 
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of LIU, Yang, Huang, and Lei because channel efficiency is maximized since nonconfigurable wake-up operating parameters do not changed


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468